Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendments filed on 4/16/2021 to the claims are accepted. In this amendment, Claims 1, 9, 10, 13, and 17 are amended and Claims 3-4, 6-8, 11-12, 14, 16, and 18-29 are canceled. In response, the 112 and the prior art rejections have been withdrawn in view of the amendments. 
Allowable Subject Matter 
3.	Claims 1-2, 5, 9-10, 13, 15, and 17 are allowed.  The following for the examiner's statement of reasons for allowance regarding the prior art. 
	In regards to independent claims 1, 9, and 10, the prior of record Eid discloses a hardware interfaced with many types of sensors to generate and response signals and to detect and determine sensor faults, having an A/D and D/A converters and errors and providing a power supply to sensors. The different types of electrical waveforms associated with sensors.
	The prior of record Shimizu discloses a measurement instrument for producing a flag indicative of abnormality of signal, automatically establish at a predetermined time and a range of current, e.g. 4 to 20 mA.
	The prior art of record Vennelakanti discloses a high solution data acquisition system with A/D converter resolution capacity of 16 bits.

However, none of these prior arts in individual or in combination teaches or suggests “automatically identify and match a type of sensor devices at a coupling point based on a plurality of predetermined electrical signal profiles when the measurement system started up, at a predetermined time automatically establish upper and lower threshold values for a range of signal values for at least a sensor device, determine the range of signal values at system start-up or sensor device replacement based on the type of sensor device; control the electrical signal power supply based on the type of sensor device; indicate a fault condition that is existence of sensor device” with all other limitations in the claims recited in the independent claims and defined by Applicant. Each of dependent claims depend upon one of the above and thus is allowable for at least the same reasons.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNDA DINH/Examiner, Art Unit 2865  


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863